Electronically Filed
                                                      Supreme Court
                                                      SCWC-30331
                                                      14-SEP-2012
                                                      10:13 AM
                          NO. SCWC-30331


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

         KIM R. MASSEY, Petitioner/Defendant-Appellant,


                               vs.


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30331; CR. NO. 06-1-2105)


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of Petitioner/Defendant-Appellant
Kim R. Massey’s correspondence, which was received and filed on
September 5, 2012, which we view as a motion for reconsideration
of dismissal of the application for writ of certiorari and for
appointment of appellate counsel, and the records and files
herein, our rules do not allow for reconsideration of the
acceptance or rejection of an application for certiorari.
Hawai'i Rules of Appellate Procedure Rule 40.1(h). Therefore,
           IT IS HEREBY ORDERED that the motion for

reconsideration of the order dismissing the application for writ

of certiorari and for appointment of appellate counsel is denied. 

           DATED: Honolulu, Hawai'i, September 14, 2012.
Kim R. Massey,                   /s/ Mark E. Recktenwald

petitioner, pro se

                                 /s/ Paula A. Nakayama


                                /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack